     Case 2:19-cv-06301-AB-KS Document 120 Filed 01/22/21 Page 1 of 10 Page ID #:3862




1      LAMKIN IP DEFENSE
2      RDL@LamkinIPDefense.com
       Rachael D. Lamkin (246066)
3      One Harbor Drive, Suite 300
4      Sausalito, CA 94965
       (916) 747-6091 Telephone
5
6      Michelle L. Marriott (pro hac vice)
       michelle.marriott@eriseip.com
7      Erise IP, P.A.
8      7015 College Blvd.
       Suite 700
9      Overland Park, KS 66211
10     (913) 777-5600 Telephone
       (913) 777-5601 Facsimile
11
12     Attorneys for Defendants
       Garmin International, Inc. and Garmin Ltd.
13
14                            UNITED STATES DISTRICT COURT
15                          CENTRAL DISTRICT OF CALIFORNIA
16                                      WESTERN DIVISION
17
                                                    Case No. 2:19-cv-06301-AB-KS
         Philips North America LLC,
18
                          Plaintiff,                NOTICE OF MOTION and OPPOSED
19                                                  MOTION TO MODIFY THE
             vs.                                    SCHEDULING ORDER UNTIL
20
                                                    AFTER THE PTAB’S FINAL
21       Garmin International, Inc. and             DECISION ON THE ’233 PATENT
         Garmin Ltd.,
22
                          Defendants.               Hearing: February 26, 2021
23                                                  10:00 am
24
                                                    Hon. André Birotte Jr.
25
26
27
28
     Case 2:19-cv-06301-AB-KS Document 120 Filed 01/22/21 Page 2 of 10 Page ID #:3863



1
       TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2
       PLEASE TAKE NOTICE that on February 26, 2021 at 10:00 AM, or as soon thereafter
3
       as the matter may be heard before Honorable André Birotte Jr., in Courtroom 7B of the
4
       United States District Court, Central District of California, located at 350 West First
5
       Street, Los Angeles, CA 90012, Defendant Garmin will, and hereby does, respectfully
6
       move pursuant to extend the trial dates until after final decision on the IPR of the asserted
7
       ’233 Patent.
8
             The grounds for the Motion are set forth in the Motion below. This Motion is
9
       based on this Notice of Motion, the accompanying Memorandum of Points and
10
11
       Authorities, the pleadings and papers on file in this action, and on such other and

12
       further evidence as may properly be before this Court at the hearing on the Motion.

13
             This Motion is made following the requested conference of counsel on January 14,

14
       2021, and again on January 18, 2021, and again on January 20, 2021, and on the

15
       telephonic discussion on January 21, 2021. The undersigned acknowledges that this

16
       Motion was filed less than seven days after the telephonic conference of counsel but was

17     necessitated by Philips’ delay in participating in said conference and the trial schedule,

18     which currently calls for summary judgment motions prior to this motion for an extension

19     in the trial schedule.
                                                                        LAMKIN IP DEFENSE
20
21                                                                        /s/ Rachael D. Lamkin
                                                                    Rachael D. Lamkin (246066)
22
                                                                        LAMKIN IP DEFENSE
23                                                                  One Harbor Drive, Suite 304
                                                                            Sausalito, CA 94965
24
                                                                   RDL@LamkinIPDefense.com
25                                                                                 916.747.6091
                                                                         Attorney for Defendant
26
                                                                               Garmin USA, Inc.
27
28


                                                     1                          Motion to Extend Trial Dates
                                                                             CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 120 Filed 01/22/21 Page 3 of 10 Page ID #:3864




1         I.      INTRODUCTION
2
               Philips asserted six patents against Garmin. (Dkt. No. 45, ¶48.) Only three
3
       remain. The ’007 Patent was invalidated at claim construction (Dkt. No. 102), and
4
5      Philips has voluntarily withdrawn its infringement allegations as to the ’192 Patent. (Dkt.
6
       No. 113-1, ¶6.) Only the ’233 Patent (expired), the ’377 Patent (expired), and the ’542
7
       Patent remain at-issue. As noted by this Court in two separate orders, “each of the
8

9      asserted patents generally relate to monitoring a subject’s activity or health condition.
10
       The patents are all utilized across the same allegedly infringing products and involve
11
       electronic monitoring of athletes—facts that Plaintiffs also recognize as true.” Order on
12
13     Philips’ Rule 54 Motion, Dkt. No. 118, at 3 (citing Markman Order, Dkt. No. 102, at 2).
14
               On October 27, 2020, the Patent Trial and Appeal Board (“PTAB”) instituted an
15
16
       IPR challenge against all of the asserted claims of the ’233 Patent, finding a “reasonable

17     likelihood that Petitioner would prevail” in its invalidity challenge. (Dkt. No. 113-1, ¶7.)
18
       The PTAB’s final decision must issue on or before a year from institution, or October 27,
19
20
       2021. See 35 U.S.C. § 316(a). Further, in 2020, in 79% of the cases, at least some claims

21     of the instituted patents were invalidated by the PTAB. In 52% of the cases, all claims of
22
       the asserted patents were invalidated. (Lamkin Decl., Exh. A) There is thus a near 80%
23
24     probability that at least some of the asserted claims of the ’233 patent will be invalidated

25     and a 52% chance that all asserted claims of the’233 Patent will be invalidated on or
26
       before October 27, 2021.
27
28             Further, just a few days ago, Philips filed its response to the institution decision.

                                                       2                                     Motion to Extend
                                                                               CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 120 Filed 01/22/21 Page 4 of 10 Page ID #:3865




1      (Lamkin Decl, Exh B.) In that response, Philips took positions that if adopted by the
2
       PTAB, should prompt a non-infringement determination in this case.
3
                Currently, trial is set for July 27, 2021, three months to the day before the final
4
5      deadline for the PTAB’s decision on the validity of the asserted claims of the ’233 Patent.
6
       On the data, the PTAB is highly likely to invalidate some or all of the asserted claims of
7
       the ’233 Patent. And in the unlikely event that the PTAB declines to invalidate all of the
8

9      asserted claims of the ’233, the PTAB may side with Philips on key arguments that will
10
       in fact demonstrate that the accused products do not infringe the ’233 Patent.
11
                It would be a quintessential waste of judicial resources to try Philips infringement
12
13     case and Garmin’s invalidity defense of the ’233 on these facts. Moreover, given the
14
       substantial overlap between the ’233 and the remaining two patents, judicial economy
15
16
       warrants an extension of the case schedule until after the PTAB’s final determination on

17     October 27, 2021.
18
          II.      LEGAL AUTHORITY
19
20
                In deciding whether to grant a stay pending inter partes review proceedings (or, as here,

21     a mere extension), courts in this District have considered three factors that were originally used
22
       to consider requests for stays pending the U.S. Patent and Trademark Office’s reexamination
23
24     proceedings: (1) whether discovery is complete and whether a trial date has been set; (2) whether

25     a stay will simplify the issues in question and trial of the case; and (3) whether a stay would
26
       unduly prejudice or present a clear tactical disadvantage to the nonmoving party. Dataquill Ltd.
27
28     v. Tcl Commun. Tech. Holdings, No. 2:19-cv-03394-AB-PLAx, 2020 U.S. Dist. LEXIS

                                                        3                                      Motion to Extend
                                                                                 CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 120 Filed 01/22/21 Page 5 of 10 Page ID #:3866




1      122984, at *3 (C.D. Cal. Apr. 24, 2020) (citing Allergan Inc. v. Cayman Chem. Co., No. SACV
2
       07-01316 JVS (RNBx), 2009 WL 8591844, at *2 (C.D. Cal. Apr. 9, 2009). While these three
3
       factors are important, ultimately the totality of the circumstances governs. Id.
4
5         III.   THE TRIAL SCHEDULE SHOULD BE EXTENDED UNTIL AFTER THE
6
                 PTAB’S FINAL DETERMINATION
7
                 A.     Factor One is Neutral or Slightly Weighs Against an Extension
8

9             “A court’s analysis of the stage of litigation focuses on whether discovery is completed,
10
       and whether a trial date has been set.” SCA Hygiene Prods. Aktiebolag v. Tarzana Enters., LLC,
11
       No. CV 17-04395-AB (JPRx), 2017 U.S. Dist. LEXIS 218330, at *7 (C.D. Cal. Sep. 27, 2017)
12
13     (citations omitted). Here, fact discovery is closed but expert discovery remains open. A trial
14
       date has been set but currently all civil trials in this District are stayed during the Covid 19
15
16
       pandemic. As such, a trial date in July seems unlikely.       This factor is neutral, or possibly

17     weighing against extending the case schedule.
18
                 B.     Factor Two Weighs in Favor of an Extension
19
20
              “With regards to IPR, some of the advantages of a stay include the fact that the record of

21     the reexamination may be entered at trial[;] that the PTO’s expertise will govern[,] thus
22
       simplifying the case; that evidentiary and other issues will be further narrowed following a
23
24     reexamination; and that costs will be reduced.” SCA Hygiene Prods. Aktiebolag v. Tarzana

25     Enters., LLC, No. CV 17-04395-AB (JPRx), 2017 U.S. Dist. LEXIS 218330, at *10 (C.D. Cal.
26
       Sep. 27, 2017) (citations omitted). Further, the Court “will benefit from the expert evaluation
27
28     of the issues by the Patent Office.” Id., at *12.

                                                           4                                  Motion to Extend
                                                                                CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 120 Filed 01/22/21 Page 6 of 10 Page ID #:3867




1             Across all three of the remaining patents, Philips has elected to assert twelve claims. Of
2
       those twelve claims, half are from the ’233 Patent. Thus, if the PTAB invalidates the claims of
3
       the ’233, half of Philips case will be eliminated.
4
5             There is no need to split this case into two trials in the unlikely event that the claims of
6
       the ’233 survive IPR. The Parties are using the same experts across all three remaining patents,
7
       and Garmin will use the same in-house witnesses for all three remaining patents. The reduction
8

9      in resources associated with keeping the three patents together is substantial. Thus, while the
10
       ’233 should without question be stayed/extended, it makes good sense to also stay/extend
11
       adjudication of the remaining ’377 and ’542 Patents.
12
13            Finally, in its response to the PTAB’s institution, Philips has argued additional claim
14
       construction positions that would render its infringement case against Garmin here impossible.
15
16
       That is, in an attempt to avoid invalidity over strong prior art, Philips has taken the position that

17     a failed password log in that prevents all data from being sent to the device cannot meet a
18
       limitation present in all asserted claims: “(c) a security mechanism governing information
19
20
       transmitted between the first personal device and the second device.” ’233, 15:9-11.

21            Specifically, Philips argued, “Petitioners rely on Jacobsen’s ‘self-disabling means,’
22
       which simply renders a device inoperative in the event a user inputs the wrong password.”
23
24     (Petitioner Response, Lamkin Decl., Exh. B, at 8.) “While the ‘self-disabling’ means provides

25     “security” in a general sense by disabling a device in the event that a wrong password is entered,
26
       that mechanism in no way would govern information transmitted between the wrist/sensor unit
27
28     and the soldier unit 50 as required by claim 1.” Id., at 20. “While the claim expressly requires

                                                        5                                       Motion to Extend
                                                                                  CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 120 Filed 01/22/21 Page 7 of 10 Page ID #:3868




1      ‘a security mechanism governing information transmitted,’ under Petitioners’ and Dr.
2
       Paradiso’s understanding of the claim, there would be no information transmitted whatsoever in
3
       the event that a soldier entered the wrong password on the wrist unit or soldier unit and disabled
4
5      the device.” Id., at 21 (emphasis in the original).
6
              That is, Philips argues that a mechanism such as the wrong password that operates to
7
       block all information between the personal medical device and the second device cannot meet
8

9      the limitation at issue. As will be shown through expert testimony if the claims of the ’233
10
       survive, Garmin’s password system works the same as Jacobson’s. Thus, if the PTAB
11
       determines Jacobson is not prior art based on Philips’ arguments, its reasoning can be employed
12
13     by this Court to rule at summary judgment that the accused product don’t infringe.
14
              The same is true for Philips’ argument, “the ’233 patent explains how it provides a system
15
16
       with “multiple levels of prioritization, authentication of a person (task, step, process or

17     order), and confirmation via interrogation of person, device, or related monitor.” Id., at 19
18
       (citing ’233 Patent, Abstract, Martin Decl., Ex. 2026, ¶¶23, 70) (emphasis by Philips). If the
19
20
       PTAB agrees with Philips that the “security mechanism” of the asserted claims of the ’233

21     require multiples levels of access, none of the accused products infringe the claims of the ’233
22
       Patent.
23
24            In sum, statistically the PTAB should invalidate some or all of the claims of the ’233. If

25     not, the PTAB may rely upon arguments made by Philips to distinguish the prior art. If so,
26
       Garmin’s products will not infringe. Thus, regardless of the outcome of the PTAB’s final
27
28     determination, half of this case could be eliminated. This strongly favors a stay/extension.

                                                        6                                     Motion to Extend
                                                                                CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 120 Filed 01/22/21 Page 8 of 10 Page ID #:3869




1                 C.     Prong Three Favors an Extension
2
              At prong three, the Court analyzes whether a stay/extension would unduly prejudice or
3
       present a clear tactical disadvantage to the non-moving party. SCA Hygiene Prods., at *12
4
5      (citations omitted). The delay inherent to the reexamination process does not constitute, by
6
       itself, undue prejudice. Id. In analyzing this factor, courts have looked to considerations such
7
       as the timing of the requests for reexamination and a stay, the status of the reexamination
8

9      proceedings, and the relationship of the parties. Id., at *13.
10
              Philips first accused Garmin of infringing the ’233 Patent in February 2016. (FAC, Dkt.
11
       No. 45, ¶43.) Garmin disagreed, providing evidence and reasoning in support of its non-
12
13     infringement and invalidity positions. Philips waited more than three years to file the instant
14
       litigation. During this litigation, Philips has requested and the Parties have jointly sought
15
16
       multiple informal and formal requests for extensions in the case schedule. See, e.g., Dkt. Nos.

17     27, 30, 89, 103. Philips is demonstrably not prejudiced by extensions in the trial schedule. See
18
       SCA Hygiene Prods., at *14 (“Seeing as how SCA delayed in bringing this action in the first
19
20
       place, its arguments of prejudice are unpersuasive.”)

21                D.     Totality of the Circumstances Favors a Stay
22
              Philips has not been in a rush to get to trial. Further, half of Philips’ original case has
23
24     already been eliminated and the instituted IPR is highly likely to halve Philips’ case yet again.

25     A stay/extension would likely benefit the parties and the Court by at least simplifying an issue
26
       or issues in this case.
27
28        IV.     CONCLUSION

                                                        7                                     Motion to Extend
                                                                                CASE NO. 2:19-cv-06301-AB-KS
     Case 2:19-cv-06301-AB-KS Document 120 Filed 01/22/21 Page 9 of 10 Page ID #:3870




1            Garmin respectfully asks that this Honorable Court extend the trial schedule until after
2
       the PTAB’s Final Determination, as set forth in the proposed order filed with this Motion.
3

4
       Respectfully submitted,                                  Dated: January 22, 2021
5
6                                                              LAMKIN IP DEFENSE
7                                                                /s/ Rachael D. Lamkin
8                                                          Rachael D. Lamkin (246066)
                                                               LAMKIN IP DEFENSE
9                                                          One Harbor Drive, Suite 304
10                                                                 Sausalito, CA 94965
                                                          RDL@LamkinIPDefense.com
11                                                                        916.747.6091
12                                                              Attorney for Defendant
                                                                      Garmin USA, Inc.
13
14                                                   Michelle L. Marriott (pro hac vice)
                                                        michelle.marriott@eriseip.com
15                                                                        Erise IP, P.A.
16                                                       7015 College Blvd., Suite 700
                                                              Overland Park, KS 66211
17                                                           (913) 777-5600 Telephone
18                                                            (913) 777-5601 Facsimile
19
20
21
22
23
24
25
26
27
28

                                                     8                                      Motion to Extend
                                                                              CASE NO. 2:19-cv-06301-AB-KS
 Case 2:19-cv-06301-AB-KS Document 120 Filed 01/22/21 Page 10 of 10 Page ID #:3871




1                                CERTIFICATE OF SERVICE

2          On this date, January 22, 2021, I did personally serve upon counsel for Philips via

3    this Court’s ECF system the following documents:

4                                        Notice of Motion

5                                             Motion

6                         Lamkin Declaration & Supporting Documents

7
                                                                      /s/ Rachael D. Lamkin
8                                                               Rachael D. Lamkin (246066)
9                                                                   LAMKIN IP DEFENSE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 9                                    Motion to Extend
                                                                        CASE NO. 2:19-cv-06301-AB-KS
